SULLIVAN, Judge
(dissenting):
I agree with the court below that defense counsel’s failure to proffer a reason for questioning the alleged victim about her post-offense sexual relationship with Major M supports the military judge’s ruling cutting off the questioning of this witness. See generally United States v. Williams, 37 MJ 352 (CMA 1993). However, this conduct and defense counsel’s additional failure to call Major M to rebut the alleged victim’s testimony on her post-offense trauma is inexplicable. See United States v. Shaffer, 46 MJ 94, 100 (1997) (Sullivan, J., dissenting); United States v. McCastle, 43 MJ 438, 440 (1996) (Sullivan, J., dissenting).
I would remand this case to the Court of Criminal Appeals and require the defense counsel to file an affidavit explaining this apparent deficiency in not calling Major M. With this as a factual basis, then the court below could properly make an informed decision on the ineffective-assistance-of-counsel issue granted by our Court.